MEMORANDUM OPINION
                                          No. 04-10-00918-CR

                                         Cassandra CRIOYOS,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010-CR-2854
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” Tex. R. App. P.

25.2(d). Accordingly, on January 10, 2011, this court issued an order stating this appeal would

be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
                                                                                    04-10-00918-CR


defendant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.

       On January 26, 2011, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                        PER CURIAM

Do not publish




                                               -2-